Citation Nr: 0901473	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-05 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for prostate cancer 
with radical prostatectomy due to herbicide exposure.  

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for sinusitis.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of skin 
cancer including residuals of herbicide exposure.  

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for generalized anxiety 
disorder with history of depressive neurosis (psychiatric 
disorder).

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for fractured nose 
residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veteran Affairs (VA) North Little Rock, 
Arkansas Regional Office (RO).

The veteran was scheduled to appear for a Travel Board 
hearing in April 2007; however, he failed to report for this 
hearing and no request for postponement has been received.  
Therefore, his hearing request is deemed withdrawn.  See 
38 C.F.R. §§ 20.702(d); 20.704(d) (2008).

In the REMAND portion of the decision below, which is sent to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC., the Board is addressing the issues of 
entitlement to service connection for prostate cancer; 
entitlement to service connection for bilateral pes planus; 
whether new and material evidence has been submitted to 
reopen the claims for service connection for a psychiatric 
disorder and skin cancer.   




FINDINGS OF FACT

1.  The veteran had no treatment for sinusitis in service or 
within one year of separation.

2.  There is no medical evidence of a current diagnosis of 
sinusitis.

3.  An April 1972 RO decision denied the veteran's service 
connection claim for a nose fracture because the injury was 
due to the veteran's willful misconduct, which decision was 
not appealed.  

4.  Evidence added to the record since the April 1972 
decision, does not relate to an unestablished fact necessary 
to substantiate the veteran's claims for service connection 
for a nose fracture, and does not raise a reasonable 
possibility of substantiating the claims.


CONCLUSION OF LAW

1.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2008).

2.  Evidence added to the record since the April 1972 rating 
decision, is not new and material and the claim for service 
connection for residuals of a fractured nose is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to 
the Veterans 

Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5103(a); 5103A; 5107; 38 C.F.R. § 3.159.  The notice 
requirement with respect to the veteran's service connection 
claim for sinusitis was accomplished in an August 2004 letter 
to the veteran.  The notice requirement with respect to the 
nose fracture claim was accomplish in an August 2004 letter.  

Further, VA has obtained all relevant, identified, and 
available evidence.  There is no medical evidence of record 
indicating the veteran has a current diagnosis of sinusitis, 
so the Board finds that VA need not provide an examination 
related to this claim.  38 C.F.R. § 3.159(c)(4)(C)(ii).  
Additionally, VA need not provide an examination  related to 
the nose fracture claim, since that is not required prior to 
the submission of new and material evidence, which as 
explained below has not occurred.  The veteran was also 
offered the opportunity to testify at a hearing before the 
Board, but he failed to appear and his request was deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d).  In light 
of the foregoing, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  


Sinusitis Service Connection Claim

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  In order to establish service 
connection, three elements must be satisfied.  There must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 C.F.R. 
§ 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's claim and other statements imply his belief 
that he has sinusitis as a result of a nose fracture incurred 
in service.  

A February 1971 operation report documents the veteran's in 
service treatment for a nasal fracture.  The veteran's 
service treatment record contains no indication that the 
veteran was treated for sinusitis at any time during his 
military service.  The veteran's May 1970 entrance 
examination and November 1971 separation examination both 
indicate the veteran's sinuses were normal.  

There is no medical evidence indicating any current diagnosis 
of sinusitis is related to the veteran's military service 
generally.  Additionally, there is no indication in the 
veteran's VA medical file or the veteran's private treatment 
records that he has been treated for sinusitis or has been 
diagnosed with such a condition by a medical professional.  
Absent the presence of the claimed disability, there is no 
basis upon which to award service connection for it.  
Accordingly, the veteran's service connection claim for 
sinusitis is denied.


New & Material Evidence 

An April 1972 rating decision denied the veteran's service 
connection claim for residuals of a nose fracture.  This 
original denial considered the veteran's service treatment 
record, service personnel record, the veteran's VA medical 
record, and a January 1972 VA psychiatric examination.  After 
considering the evidence of record, the RO concluded that the 
veteran's nose disability was not incurred in the line of 
duty and was due to his own misconduct.  Accordingly, the RO 
denied this claim.  The veteran failed to appeal this 
decision and it became final.  

In order to reopen any of these respective claims, the 
appellant must present or secure new and material evidence 
with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  For evidence to be new and material, it must be: 

existing evidence not previously submitted to 
agency decision makers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a).

As it relates to his fractured nose claim, the veteran has 
only submitted his August 2004 testimony concerning the in 
service incident.  This newly submitted evidence duplicates 
information already considered by VA in the April 1972 RO 
decision, specifically the veteran's recollection of the 
events preceding his in service altercation.  The veteran has 
not submitted any other evidence related to this claim and 
the evidence he has added is not new within the meaning of 38 
C.F.R. § 3.156(a), as there has not been any showing that the 
incident did not occur due to the veteran's own misconduct.


ORDER

Service connection for sinusitis is denied.  

New and material evidence not having been received to reopen 
a claim for service connection for fractured nose residuals, 
the veteran's appeal is denied.


REMAND

The RO does not appear to have made appropriate efforts to 
verify the veteran's asserted herbicide exposure, while in 
Korea.  Rather, it appears only a routine inquiry to the 
National Personnel Records Center for documentation 
concerning the veteran's possible herbicide exposure in 
Vietnam was made; however, the veteran never served in this 
location.  The veteran's service personnel record indicates 
that he serviced in Korea from November 1970 to September 
1971, and was assigned to the 335th Maintenance Battalion, 
serving at various times with the Headquarters and A Company, 
as well as D Company.  The records do not make clear whether 
he also served in a headquarters company at Camp Carroll 
Depot, or whether this is simply another reference to the 
previously mentioned Headquarters Company of the 335th 
Maintenance Battalion.  In any event, since the inquiry did 
not address the veteran's claimed exposure while in Korea, 
further efforts in this regard should be made as detailed 
below.

Additionally, the veteran seeks service connection for 
bilateral pes planus.  Though the veteran's feet were noted 
as normal at his May 1970 induction and November 1971 
separation examinations, a June 1970 service treatment record 
includes an entry showing a diagnosis of pes planus.  
Accordingly, a VA examination is required to address the 
nature of the veteran's pes planus and its relationship to 
service.  Further, at his August 2004 RO hearing, the veteran 
indicated that he had received treatment from a Doctor 
Killerman; however, these records were not obtained and 
associated with his claims folder.  Consequently, additional 
efforts must be made to secure these records.

With respect to the claims to reopen, the current file does 
not reflect that veteran was given proper notice of what 
information and evidence is necessary to reopen those 
specific claims.  That should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided notice 
of the information and evidence necessary 
to reopen his claims for service 
connection for a psychiatric disability, 
and skin cancer, including the information 
and evidence necessary to establish 
entitlement to the underlying claim.  This 
notice should include information 
concerning the bases for the previous 
denial with a description of what evidence 
would be necessary to substantiate those 
elements required to establish service 
connection that were found insufficient in 
the previous denial. 


2.  The veteran should be contacted and 
asked to provide within a 60 day time 
frame, a detailed account of his exposure 
to herbicides in Korea.  Consistent with 
the provisions of VA manual M21-1MR, the 
veteran's account of in service exposure 
to herbicides should be furnished to C&P 
Service via email at 
VAVBAWAS/CO/211/AGENTORANGE, requesting a 
review of the Department of Defense's 
inventory of herbicide operations, to 
determine whether herbicides were used as 
alleged.  Any logical follow-up to the 
response received to this inquiry, 
including as required by the M21-1MR 
manual, should be accomplished.  All 
requests and responses should be 
associated the veteran's claims folder.  

3.  Supply the veteran with the 
appropriate medical release form, as to 
obtain the veteran's treatment records 
from Dr. Killerman, as referenced in the 
veteran's August 2004 RO hearing.  
Subsequently, request the veteran's 
treatment records from Dr. Killerman as 
they relate to pes planus, and associate 
the response to this request with the 
veteran's claims folder.  

4.  The veteran should be afforded a VA 
examination to determine the etiology of 
his bilateral pes planus.  The claims 
folder should be made available to and 
reviewed by the examiner before the 
examination.  The examiner is requested to 
identify whether the veteran currently has 
bilateral pes planus, and if it is 
congenital in nature.  If found to be a 
non-congenital condition, the examiner is 
asked to indicate whether it is 
etiologically related to the diagnosis of 
pes planus noted in service.  Likewise, 
the examiner is asked to indicate whether 
any congenital pes planus condition 
underwent a permanent increase in severity 
as a consequence of the veteran's military 
service, or whether the complaints noted 
in service were a temporary exacerbation 
of the congenital condition.  A rationale 
for the opinions offered should be 
included in the report provided.

5.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


